Citation Nr: 0928127	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-22 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to July 
1972 and from September 1972 to June 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied reopening the Veteran's 
claim for service connection for a cervical spine disorder.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
reopened the claim for service connection for a cervical 
spine disorder and remanded the merits of that claim for 
further development in January 2009.  That development was 
completed, and the case has since been returned to the Board 
for appellate review.

A hearing was held on December 17, 2008, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a current cervical 
spine disorder that is causally or etiologically related to 
his miliary service.



CONCLUSION OF LAW

A cervical spine disorder was not incurred in active service. 
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
November 2007, prior to the initial decision on the claim in 
February 2008, as well as in November 2008.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case. The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the November 2007 letter indicated that in 
order to establish service connection the evidence must show 
that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service.  
Additionally, the August 2008 statement of the case (SOC) and 
the May 2009 supplemental statement of the case (SSOC) 
notified the Veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2007 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including VA 
requesting all records held by Federal agencies, such as 
service treatment records, military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2007 letter notified the Veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the November 2007 
letter stated that it was his responsibility to ensure that 
VA receives all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the November 2007 and November 2008 letters informed him 
that a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there had been changes in the Veteran's 
condition.  The letters also explained how disability ratings 
and effective dates were determined.  

In addition, the duty to assist the appellant has been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  He was 
also provided the opportunity to testify at a hearing before 
the Board, and a VA medical opinion was obtained in February 
2009.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA opinion obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
It considers all of the pertinent evidence of record, to 
include the statements of the appellant, and provides a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a cervical 
spine disorder.  His service treatment records do show that 
he sought treatment in January 1985 with complaints of neck 
pain during the previous week.  The treating physician 
indicated that there was no injury, but prescribed Motrin and 
advised him to make an appointment.  The Veteran returned six 
days later at which time it was noted that the medication had 
not relieved his neck pain.  Following an examination, he was 
assessed as having a cervical strain.  The Veteran was later 
seen for neck pain in May 1991, and a radiologic consultation 
report documented that he needed to be checked for 
degenerative joint disease.  However, a June 1991 x-ray 
revealed an essentially normal cervical spine.  There was no 
appreciable or definite etiology for radiculopathy.  A 
separate physical examination on the same date also indicated 
that his neck was essentially benign.  

Moreover, the Veteran's March 1993 retirement examination 
only noted that he had a herniated disc at L5-S1 with left 
radiculopathy.  There was no mention of any cervical spine 
abnormalities.  Nor did he report having a medical history of 
any cervical spine disorder at that time. 

In addition, the medical evidence does not show that the 
Veteran sought treatment for a cervical spine disorder 
immediately following his separation from service or for many 
years thereafter.  Thus, to the extent the Veteran may have 
had any symptomatology in service, such symptomatology would 
appear to have been acute and transitory and to have resolved 
prior to his separation.  Therefore, the Board finds that a 
cervical spine disorder did not manifest during service or 
for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of an 
anxiety disorder and obsessive compulsive disorder, the Board 
notes that a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
 Thus, when appropriate, the Board may consider the absence 
of evidence when engaging in a fact finding role.  See Jordan 
v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that a cervical 
spine disorder manifested during service or within close 
proximity thereto, the more probative medical evidence of 
record does not link any current diagnosis to the Veteran's 
military service.  The February 2009 VA examiner observed 
that the Veteran was treated for neck pain in January 1985, 
but also noted that there was no evidence of trauma or injury 
to the neck at that time.  Similarly, she indicated that the 
Veteran was seen again for neck pain in May 1991 but observed 
that a June 1991 x-ray revealed a normal cervical spine.  The 
examiner further noted that the Veteran's discharge 
examination did not indicate that he had any neck pain and 
that there were no medical records for many years following 
his discharge from service documenting treatment for his 
neck.  As such, the examiner stated that chronicity of the 
condition could not be established based on the medical 
evidence.  Therefore, she opined that it is less likely than 
not that the Veteran's current cervical spine disorder was 
incurred in or aggravated by his military service.  

The Board does observe that a private neurosurgeon submitted 
a letter in December 2007 in which he stated that he had 
reviewed the Veteran's medical records from January 1985, 
which showed that he had had severe neck pain with radiation 
in the arm and shoulder with associate numbness and tingling.  
Based on those records as well as the Veteran's current 
symptoms, the private physician believed that the Veteran's 
current condition was a progression of his January 1985 
injury.  He stated that the opinion was reached within a 
reasonable degree of medical certainty.

The Board also acknowledges that a VA physician submitted a 
statement in March 2008 indicating that he had reviewed the 
Veteran's service treatment records and a letter from a 
private physician.  He noted that the Veteran had been seen 
for neck pain in January 1985 and that additional medical 
records show lower back and neck pain in service.  The 
physician stated that neck pain usually begins with an 
injury, heavy lifting, or abrupt movement and that a number 
of conditions may make people more or less susceptible to 
upper back pain from such events.  He stated that 85 percent 
of all spine cases have unknown causes and that most people 
suffer throughout life with minor or major pain once an 
injury occurs to the spine.  Based on a review of the 
Veteran's service treatment records and current medical 
records, the VA physician opined that the Veteran's neck 
problems more likely than not started on active duty and 
continue to be a problem.

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the 
February 2009 VA examiner's opinion to be most probative.  
Although the December 2007 private physician indicated that 
he had reviewed the Veteran's January 1985 service treatment 
record, there is no indication that he reviewed the remainder 
of the service treatment records or claims file.  In fact, he 
referred to the Veteran's injury in January 1985, yet the 
treatment record at that time specifically indicated that 
there had been no injury.  Similarly, the March 2008 VA 
physician stated that he had reviewed the Veteran's service 
treatment records as well as the December 2007 letter from a 
private physician.  However, there was no indication that he 
had reviewed the entire claims file, including the Veteran's 
post-service medical records.    

The Board finds it particularly significant that the December 
2007 private physician and the March 2008 VA physician did 
not discuss or account for the Veteran's normal retirement 
examination or the years-long evidentiary gap between his 
symptomatology in service and his first complaints, 
treatment, and diagnosis of a back disorder thereafter.  
There was no explanation or discussion of the other relevant 
facts in this case, and as such, their opinions rest on 
incomplete information. 

In contrast, the February 2009 VA examiner offered her 
opinion based on a review of all of the evidence, including 
the Veteran's complete service treatment records post-service 
treatment records, and December 2007 and March 2008 letters 
from the aforementioned physicians, and she offered a 
thorough rationale for the opinion reached that is clearly 
supported by the evidence of record.  Indeed, the examiner 
specifically discussed the Veteran's past medical history, 
including his symptomatology in service and his normal 
discharge examination thereafter.  She also observed that, 
for many years following his period of service, the Veteran 
was not treated for a cervical spine disorder.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that it 
is what an examiner learns from the claims file for use in 
forming the expert opinion that matters and that, when the 
Board uses facts obtained from one opinion over another, it 
is incumbent upon the Board to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment).  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
the greatest probative weight to the opinion of the February 
2009 VA examiner who had the benefit and review of all 
pertinent medical records and who provided a rationale 
supported by the record.  As such, the more probative medical 
evidence has not shown that the Veteran currently has a 
cervical spine disorder that is related to his military 
service.  Therefore, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for a cervical spine disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a cervical spine disorder is not warranted.


ORDER

Service connection for a cervical spine disorder is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


